 Case 2:19-cv-08473-SRC Document 17 Filed 11/10/20 Page 1 of 7 PageID: 1247




NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

                                                 :
CHERICE MORRIS,                                  :          Civil Action No. 19-8473 (SRC)
                                                 :
                                      Plaintiff, :
                                                 :                      OPINION
                        v.                       :
                                                 :
COMMISSIONER OF                                  :
SOCIAL SECURITY,                                 :
                                     Defendant. :
                                                 :
                                                 :

CHESLER, District Judge

        This matter comes before the Court on the appeal by Plaintiff Cherice Morris

(“Plaintiff”) of the final decision of the Commissioner of Social Security (“Commissioner”)

determining that she was not disabled under the Social Security Act (the “Act”). This Court

exercises jurisdiction pursuant to 42 U.S.C. § 405(g) and, having considered the submissions of

the parties without oral argument, pursuant to L. CIV. R. 9.1(b), finds that the Commissioner’s

decision will be affirmed.

        In brief, this appeal arises from Plaintiff’s application for disability insurance benefits,

alleging disability beginning June 17, 2011. A hearing was held before ALJ Meryl L. Lissek

(the “ALJ”) on August 9, 2018, and the ALJ issued an unfavorable decision on November 23,

2018. Plaintiff sought review of the decision from the Appeals Council. After the Appeals

Council denied Plaintiff’s request for review, the ALJ’s decision became the Commissioner’s

final decision, and Plaintiff filed this appeal.

                                                   1
 Case 2:19-cv-08473-SRC Document 17 Filed 11/10/20 Page 2 of 7 PageID: 1248




       In the decision of November 23, 2018, the ALJ found that, at step three, Plaintiff did not

meet or equal any of the Listings. At step four, the ALJ found that Plaintiff retained the residual

functional capacity to perform light work, with certain additional exertional and non-exertional

limitations. At step four, the ALJ also found that Plaintiff is unable to perform any past relevant

work. At step five, the ALJ determined, based on the testimony of a vocational expert, that

there are other jobs existing in significant numbers in the national economy which the claimant

can perform, consistent with her medical impairments, age, education, past work experience, and

residual functional capacity. The ALJ concluded that Plaintiff had not been disabled within the

meaning of the Act.

       On appeal, Plaintiff argues that the Commissioner’s decision should be reversed and the

case remanded with two principal arguments: 1) “the ALJ second decision refuses to comply

with the Remand Order of the District Court” (Pl.’s Br. 11); and 2) the ALJ erred at steps three

and four by failing to consider Plaintiff’s severe impairments in combination.

       Plaintiff’s first argument asks this Court to, in essence, review the Commissioner’s

decision for compliance with the Opinion of the district court in a previous appeal in this social

security case, and remand it for failure to comply. Plaintiff provides no authority for this

argument, which asks this Court to go outside the scope of its statutory authority. This Court is

authorized only to review the Commissioner’s denial of benefits under the substantial evidence

standard. 42 U.S.C. § 405(g). The Third Circuit has explained:

       The Secretary’s decisions are subject to judicial review under Section 205(g) of
       the Act, 42 U.S.C. § 405(g), but the scope of that review is circumscribed. . . .

       If a district court rejects a finding pursuant to this [substantial evidence] standard,
       Section 205(g) authorizes the court to remand the case for rehearing before the
       agency. Furthermore, Section 205(g) provides that, if new material evidence

                                                  2
 Case 2:19-cv-08473-SRC Document 17 Filed 11/10/20 Page 3 of 7 PageID: 1249




       becomes available after the conclusion of the administrative proceeding, a district
       court may order “additional evidence to be taken before the Secretary.” And if
       any “additional or modified findings of fact” are made on remand, those findings
       are reviewable only to the same limited extent as the original findings. In short,
       Section 205(g) creates a scheme in which a district court may conduct a restricted
       review of the Secretary's findings and may remand a case for new findings, but
       this scheme makes no provision for a district court to make any findings of its
       own.

Grant v. Shalala, 989 F.2d 1332, 1338 (3d Cir. 1993). This speaks to the issue presently before

this Court: the scope of a court’s authority to conduct appellate review of the Commissioner’s

decisions is circumscribed by Section 205(g), and any modified findings of fact made on remand

are reviewable “only to the same limited extent as the original findings.” Id. Plaintiff now, on

appeal after a previous remand, comes before this Court and asks for review of modified findings

for compliance with the previous order of remand, but Grant makes clear that this Court may

only review them to the same limited extent as the original findings. Plaintiff’s first argument

must be rejected as outside the scope of this Court’s statutory authorization.

       Plaintiff’s remaining arguments, that the ALJ erred at steps three and four by failing to

consider Plaintiff’s severe impairments in combination, suffer from two principal defects: 1) they

fail to deal with the issue of the burden of proof at the first four steps of the sequential evaluation

process; and 2) they fail to deal with the harmless error doctrine. As to the burden of proof,

Plaintiff bears the burden in the first four steps of the analysis of demonstrating how his

impairments, whether individually or in combination, amount to a qualifying disability. Bowen

v. Yuckert, 482 U.S. 137, 146 n.5 (1987).

       As to the harmless error doctrine, the Supreme Court explained its operation in a similar

procedural context in Shinseki v. Sanders, 556 U.S. 396, 409 (2009), which concerned review of

a governmental agency determination. The Court stated: “the burden of showing that an error is

                                                   3
 Case 2:19-cv-08473-SRC Document 17 Filed 11/10/20 Page 4 of 7 PageID: 1250




harmful normally falls upon the party attacking the agency’s determination.” Id. In such a

case, “the claimant has the ‘burden’ of showing that an error was harmful.” Id. at 410.

        Plaintiff thus bears the burden, on appeal, of showing not merely that the Commissioner

erred, but also that the error was harmful. At the first four steps, this requires that Plaintiff also

show that, but for the error, she might have proven her disability. In other words, when

appealing a decision at the first four steps, if Plaintiff cannot articulate the basis for a decision in

her favor, based on the existing record, she is quite unlikely to show that an error was harmful.

It is not enough to show the presence of an error. Pursuant to Shinseki, Plaintiff bears the

burden of proving that she was harmed by this error. Plaintiff’s brief, however, fails to

recognize this. Instead of demonstrating that any alleged error was material and prejudicial,

Plaintiff argues only that the ALJ erred. At steps three and four, Plaintiff bears the burden of

proof of disability; on appeal, Shinseki requires, additionally, that Plaintiff show that an error

was harmful. None of Plaintiff’s arguments are even directed to satisfying the requirements of

Shinseki. Since Plaintiff, on appeal, must demonstrate that an error was harmful, but has failed

to do so, the Court concludes that Plaintiff has not satisfied the requirements of Shinseki.

        Moreover, Plaintiff argues from a false premise, that the ALJ did not consider Plaintiff’s

obesity in combination with her other impairments, as required by the Third Circuit’s decision in

Diaz. As the Commissioner argues in opposition, the ALJ wrote the following at step three:

        There are no Listing criteria in Appendix 1 specific to the evaluation of obesity
        impairments. However, SSR 02-lp requires consideration of obesity in
        determining whether a claimant has medically determinable impairments that are
        severe, whether those impairments meet or equal any listing, and finally in
        determining the residual functional capacity. Obesity may have an adverse impact
        upon co-existing impairments. For example, obesity may affect the cardiovascular
        and respiratory systems, making it harder for the chest and lungs to expand and
        imposing a greater burden upon the heart. Someone with obesity and arthritis

                                                   4
 Case 2:19-cv-08473-SRC Document 17 Filed 11/10/20 Page 5 of 7 PageID: 1251




       affecting a weight­bearing joint may have more pain and limitation than might be
       expected from arthritis alone. In addition, obesity may limit an individual's ability
       to sustain activity on a regular and continuing basis during an eight-hour day,
       five-day week or equivalent schedule. These considerations have been taken into
       account in reaching the conclusions herein at the second through fifth steps of the
       sequential disability evaluation process, even though no treating or examining
       medical source has specifically attributed additional or cumulative limitations to
       the claimant's obesity.

(Tr. 824.) The ALJ expressly stated that she had considered the obesity in combination with

other impairments at steps three and four.

       Nonetheless, Plaintiff argues that the ALJ failed to comply with Third Circuit law, as

stated in Diaz v. Comm'r of Soc. Sec., 577 F.3d 500, 504 (3d Cir. 2009). This is not persuasive.

In Diaz, the Third Circuit stated: “Were there any discussion of the combined effect of Diaz’s

impairments, we might agree with the District Court” (that the ALJ did not err.) Id. at 504. In

the instant case, at step three, the ALJ presented the discussion, quoted above, of the combined

effect of Plaintiff’s obesity in combination with her other impairments. Thus, the ALJ stated

that she considered the issue, as required by Third Circuit law. In Diaz, the ALJ made no

reference to the consideration of obesity at step three. Diaz is distinguishable. Because, in the

instant case, the ALJ stated that she considered the combined effect of obesity with the other

severe impairments, and because the Diaz Court stated that any discussion might be sufficient,

this Court concludes that the ALJ’s statement that she considered the combination of

impairments is sufficient under Third Circuit law.

       Moreover, Plaintiff’s Diaz argument has the effect of giving the Commissioner the

burden of disproof of disability at step three, contrary to law. Plaintiff bears the burden of proof

at step three. The Supreme Court has held: “For a claimant to qualify for benefits by showing

that his unlisted impairment, or combination of impairments, is ‘equivalent’ to a listed

                                                 5
 Case 2:19-cv-08473-SRC Document 17 Filed 11/10/20 Page 6 of 7 PageID: 1252




impairment, he must present medical findings equal in severity to all the criteria for the one most

similar listed impairment.” Sullivan v. Zebley, 493 U.S. 521, 531 (1990). This is the law, and

Diaz cannot be construed or applied so as to contradict Sullivan. Plaintiff did not even attempt

to demonstrate that the medical findings are equal in severity to all the criteria for any Listing.

The Commissioner bears no burden of disproof of equivalence.

       Furthermore, SSR 02-1p, which is directed to the consideration of obesity in the

sequential analysis, does not support Plaintiff’s step three arguments, but weakens them:

       We will also find equivalence if an individual has multiple impairments, including
       obesity, no one of which meets or equals the requirements of a listing, but the
       combination of impairments is equivalent in severity to a listed impairment.
       ...
       However, we will not make assumptions about the severity or functional effects
       of obesity combined with other impairments. Obesity in combination with another
       impairment may or may not increase the severity or functional limitations of the
       other impairment. We will evaluate each case based on the information in the case
       record.

2002 SSR LEXIS 1 at *14-15. Plaintiff here did not even attempt to make a demonstration that

“the combination of impairments is equivalent in severity to a listed impairment.” Id.

       Plaintiff argues as well that the ALJ erred at step four by failing to sufficiently discuss the

effect of obesity in combination with other impairments in formulating the residual functional

capacity (“RFC”) determination. Here, however, Plaintiff concedes that the ALJ made this

statement: “The claimant’s obesity has also been considered in determining the above

residual functional capacity, pursuant to SSR 02-1p.” (Tr. 829.) Now, Plaintiff argues that the

ALJ erred because this is not “articulated discussion.” (Pl.’s Br. 24.) Plaintiff does not

however, cite any definition of “articulated discussion,” nor authority for the proposition that

“articulated discussion” is required.


                                                  6
 Case 2:19-cv-08473-SRC Document 17 Filed 11/10/20 Page 7 of 7 PageID: 1253




       Furthermore, at step four, the ALJ presented almost seven single-spaced pages of detailed

discussion of the evidence in support of the RFC determination. Plaintiff makes scant reference

to anything the ALJ did write, but vaguely argues, without definitions or supporting authority,

that it is not a sufficiently articulated discussion. The Court finds no basis to conclude that the

ALJ’s discussion at step four is legally insufficient.

       Plaintiff has failed to persuade this Court that the ALJ erred in her decision, or that

Plaintiff was harmed by any errors. This Court finds that the Commissioner’s decision is

supported by substantial evidence and is affirmed.



                                                            s/ Stanley R. Chesler
                                                         STANLEY R. CHESLER, U.S.D.J.
Dated: November 10, 2020




                                                  7
